DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “training a neural network model to generate a predicted augmented image brand rank from the predicted financial features.” 
claim 11: “training a neural network model to generate a predicted augmented image brand rank from the predicted financial features; and a server application stored on the one or more memories, executing on the one or more processors, and configured for: generating, with a recommendation engine, a recommendation from image data using a machine learning model that includes the neural network model, and presenting the recommendation to a client device.”
claim 20: “training a neural network model to generate a predicted augmented image brand rank from the predicted financial features; generating, with a recommendation engine, a recommendation from image data using a machine learning model that includes the neural network model; and presenting the recommendation to a client device.”
The closest prior art of record is noted as follows:
Romaniuk et al. (Logo detection and brand visibility analytics – example, 29 August 2019, deepsense.ai, Pages 1-12) discloses, e.g. in claim 1:
A method (See Solution overview on page 3.) comprising: 
training an image brand model to generate an image brand rank from image features (See page 6: “To help humans analyze the results, we created software that translates these descriptions into a series of statistics, charts, rankings and visualizations that can be assembled into a concise report.” Specifically see the “Apperance” section of the example report on page 8.);
training an augmented image brand model to generate an augmented image brand rank from the image brand rank (See the “Total coverage”, “Largest area”, “Total apperance count”, “Total exposure time”, or “Heatmaps” sections of the example report on page 8.); 
generating predicted financial features from the augmented image brand rank using a feature generation model (See page 9: “With logo detection technology, companies can evaluate a campaign’s ROI by analyzing any media coverage of a sponsored event. With the information on brand positioning in hand, it is easy to calculate the advertising equivalent value or determine the most impactful events to sponsor.”);

However, Romaniuk does not appear to disclose “training a neural network model to generate a predicted augmented image brand rank from the predicted financial features”, since their solution does not further use a neural network model to generate a “predicted augmented image brand rank” from the campaign ROI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661